Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000044
                                                       16-NOV-2011
                                                       09:13 AM



                       NO. SCWC-11-0000044

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


  ASSOCIATION OF APARTMENT OWNERS OF ILIKAI APARTMENT BUILDING,
                 Respondent/Petitioner-Appellee,

                               vs.

      SVC-HAWAII, L.P.; SVC-WAIKIKI, LLC; and SHELL OWNERS
     ASSOCIATION-HAWAII, Petitioners/Respondents-Appellants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                       (S.P. NO. 10-1-0303)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Petitioners/respondents-appellants SVC-Hawaii, L.P.,

SVC-Waikiki, LLC, and Shell Owners Association-Hawaii’s

application for writ of certiorari, filed on October 5, 2011, is

hereby rejected.

          DATED: Honolulu, Hawaiʻi, November 16, 2011.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ James E. Duffy, Jr.

                              /s/ Sabrina S. McKenna